Citation Nr: 1535073	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-15 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 1974.

This appeal comes before the Board of Veterans' Appeals (BVA or Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in April 2015.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon review of the record, further evidentiary development is required prior to the adjudication of the Veteran's claim of entitlement to service connection for PTSD. 

In claims seeking service connection, VA must arrange for an examination to secure a nexus opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claims.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts entitlement to PTSD due to active duty service on the U.S.S. Guadalcanal (LPH-7).  The Veteran's DD-214 reflects service on the U.S.S. Guadalcanal and that his related civilian occupation was a computer operator.  The Veteran reported multiple stressor incidents.  Specifically, the Veteran reported that while headed to or through the Mediterranean Sea, a violent storm occurred.  He was restricted to his bunk, was required to be strapped in and water came over the flight line.  He was afraid the boat was going to take more water that it could allow.  During this storm, he saw a marine hurt very badly from machinery crushing him and the Veteran did not know if he survived or not.  See 2014 Board hearing transcript pg. 3-4, 5 and May 2014 Decision Review Officer hearing, pg. 6, 8.   
Other reported stressors included worrying about fellow soldiers when operating a pumping station and hearing that a helicopter had crashed when his job was to safely get marines into helicopters.  See 2014 Board hearing transcript, pg. 6 and May 2014 Decision Review Officer hearing, pg. 11-15.  

In support of his claim, the Veteran's parents submitted a statement dated July 7, 2015 which reported that the Veteran wrote to them about a rough storm while on a Mediterranean deployment in 1973.  He described waves coming over the flight deck and orders to strap in.  The Veteran expressed fear for himself and the ships ability to withstand such a violent storm.  They visited and toured the ship in the spring of 1974 and were astounded by the damaged flight deck which was 6 or 7 stories above sea level.  The Veteran's VA treatment records reflect that PTSD is listed as an ongoing problem.  However, some records indicate the PTSD diagnosis stems from knowledge a helicopter crash after the Veteran had helped set up marines to leave in one and another record indicates its origin was from a vehicle accident.  See e.g., VA treatment record dated August 30, 201, January 6, 2012 and December 3, 2013.  The Board finds that the low threshold of McClendon is met and a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed PTSD.  All tests and studies deemed necessary by the examiner must be performed.  The examiner's explanation should also take into account and address the symptoms, findings, and diagnoses expressed in the post-service VA treatment records.

Based on a review of the claims file and clinical findings of the examination, the VA examiner is requested to determine whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  After such findings have been made the VA examiner should address the following as relevant: 

a)  If the examiner finds that the Veteran does not demonstrate a current diagnosis of PTSD, the examiner should address and explain the discrepancies with all previous diagnoses of PTSD.

b)  If the Veteran is diagnosed with PTSD, the examiner should then offer opinions as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that

i)  the Veteran's reported stressor of being aboard the USS Guadalcanal during a storm is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the reported stressor;

ii)  the Veteran's reported stressor of learning of a helicopter crash while serving aboard the USS Guadalcanal is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the reported stressor; and

iii)  the Veteran's post service automobile accident is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the automobile accident .

The supporting rationale for all opinions expressed must be provided.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




